DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jason Heist on 02/05/2021.
IN THE CLAIMS
Claim 1. (Currently Amended) A vehicle comprising: a vehicle body; a door coupled to the vehicle body and pivotable about a horizontal axis between a closed position and a horizontal open position, the door also pivotable about a vertical axis between the closed position and a vertical open position; and a flexible vehicle-body grommet coupled to the vehicle body and the door, the flexible vehicle-body grommet pivotable about the horizontal axis when the door is pivoted to the horizontal open positionand a flexible door grommet attached to and disposed within the door, wherein the vehicle-body grommet stretches and the door grommet at least partially compresses when the door is pivoted to the vertical open position.
Claim 5. (Canceled)
Claim 6. (Canceled)
Claim 7. (Currently Amended) The vehicle of Claim 1, wherein the vehicle-body grommet and the door grommet are made of a resiliently compressible material.  
Claim 8. (Currently Amended) The vehicle of Claim 1, wherein the vehicle-body grommet extends vertically and the door grommet extends horizontally when the door is in the closed position.  
Claim 9. (Currently Amended) The vehicle of Claim 1, further comprising a wiring harness extending through the vehicle-body grommet and the door grommet and attached to the vehicle-body grommet and the door grommet, and wherein the wiring harness is guided toward the vehicle-body grommet when the door is pivoted to the vertical open position.
 
Claim 11. (Currently Amended) The vehicle of Claim 1, wherein the vehicle-body grommet and the door grommet have a bellows construction.  
Claim 12. (Currently Amended) The vehicle of Claim 1, further comprising a grommet retainer attached to a lateral side of the door, and wherein the vehicle-body grommet and the door grommet are attached to the grommet retainer.

Allowable Subject Matter
	Claims 1-4 and 7-15 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding Claims 1-4 and 7-15, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a flexible door grommet attached to and disposed within the door, wherein the vehicle-body grommet stretches and the door grommet at least partially compresses when the door is pivoted to the vertical open position. " in combination with the remaining limitations of the claim 1. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
xxx xxx and xxx
xxx teaches xxx. 
xxx. teaches xx.  
xxx teaches xxx

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " a flexible door grommet attached to and disposed within the door, wherein the vehicle-body grommet stretches and the door grommet at least partially compresses when the door is pivoted to the vertical open position. " in combination with the remaining limitations of the claim 1.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848